UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4190


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM DAVID CLAPP, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:02-cr-00067-JPJ-1)


Submitted: September 6, 2018                                Decided: September 13, 2018


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia, Brian J. Beck, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Abingdon, Virginia, for Appellant. Thomas T. Cullen, United States Attorney, Roanoke,
Virginia, Jean B. Hudson, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William David Clapp pleaded guilty to possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1) (2012). The district court sentenced Clapp to 180

months of imprisonment, followed by 5 years of supervised release. After Clapp was

released from incarceration, the district court revoked his supervised release and

sentenced him to 18 months of imprisonment, followed by 36 months of supervised

release. Clapp appeals, arguing that the court abused its discretion in revoking his

supervised release. Finding no error, we affirm.

       We review the district court’s revocation of supervised release for abuse of

discretion, and the court’s factual determinations underlying the conclusion that a

violation occurred for clear error. United States v. Padgett, 788 F.3d 370, 373 (4th Cir.

2015). Upon finding a violation of a term of supervised release by a preponderance of

the evidence, the court may revoke a term of supervised release and require the defendant

to serve imprisonment for all or part of the term of supervised release authorized by the

statute for the underlying offense. 18 U.S.C. § 3583(e)(3) (2012); see United States v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992). Prior to revoking supervised release and

imposing a sentence, a court must consider some of the factors set forth in 18 U.S.C.

§ 3553(a) (2012). 18 U.S.C. § 3583(e).

       Clapp argues that the court erred in determining that he possessed a firearm and

that that possession violated three separate conditions of his supervised release, the most

serious of those violations being a Grade B violation. See U.S. Sentencing Guidelines

Manual § 7B1.1(a)(2) (2016). We have thoroughly reviewed the record, however, and

                                            2
conclude that the district court did not clearly err in determining that the Government

proved by a preponderance of the evidence that Clapp possessed a firearm and that such

possession was a violation of the conditions of supervised release prohibiting him from

possessing a firearm or dangerous weapon and prohibiting him from committing any

federal, state, or local crimes. The court, therefore, did not abuse its discretion in

revoking Clapp’s supervised release.

      Accordingly, we affirm the revocation judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.

                                                                           AFFIRMED




                                            3